Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Stark, J.), rendered April 6, 1982, convicting her of attempted robbery in the second degree, upon a plea of guilty, and imposing sentence, f Judgment affirmed. 1i By pleading guilty, defendant forfeited any right to appellate review of the denial of her motion to dismiss the indictment in the interest of justice (CPL 210.40). The issue does not relate to the jurisdiction of the court or the voluntary and knowing nature of the plea, and is not otherwise appealable by statute (see People v Evans, 58 NY2d 14, 21, n 1; People v Di Raffaele, 55 NY2d 234, 240; People v Scheinert, 93 AD2d 894; People v Thomas, 74 AD2d 317, 319-322, affd 53 NY2d 338; cf. People v Sobotker, 61 NY2d 44). Nor do our interests of justice powers (see CPL 470.15, subd 6) authorize review of issues waived by a plea of guilty (People v Howe, 56 NY2d 622). H In any event, a trial court may deny a motion to dismiss the indictment in the interest of justice without a detailed enumeration of the various statutory factors and without a hearing (see People v Rickert, 58 NY2d 122; Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 210.40, pp 155-156), and, on this record, we perceive no compelling factor which would have warranted the granting of the motion (see People v Viszokai, 99 AD2d 519; People v Belkota, 50 AD2d 118, 120). Lazer, J. P., Niehoff, Boyers and Lawrence, JJ., concur.